DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2021 has been entered.
 
Claim status

This action is in response to applicant filed on 01/24/2021.
Claims 1-9 are pending for examination.


Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a bearing monitoring unit comprising: a vibration sensor configured to transmit an analogue sensor signal for analysis in at least two different frequency bands, an analogue signal processing part in communication with the vibration sensor, wherein the analogue signal processing part is configured to low pass filter the analogue sensor signal, an analogue to digital converter in communication with the analogue signal processing part, wherein the analogue to digital converter is configured to convert, after low pass filtering, the analogue sensor signal to a digital signal at a predetermined sampling rate; a digital signal 

The closes prior art of record is the combination of Thomson (US 2017/0108406) in view of Sahara et al. (US 7,640,139) where it discloses a vibration sensor configured to transmit an analogue sensor signal for analysis in at least two different frequency bands, an analogue signal processing part in communication with the vibration sensor, wherein the analogue signal processing part is configured to low pass filter the analogue sensor signal, an analogue to digital 
Another relevant art is Judd et al. (US 10,417,915) where it teaches increasing the frequency rate of a reporting based on an abnormal report. However, Judd does not repeat the 
Claims 1-7 teaches a method with the functional limitation of the bearing monitoring unit of claim 8 and therefor are allowed for the same reasons.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the controller is configured to have the analogue signal repeatedly processed, with a time delay between each processing, by the: (1) the analogue signal processing part, (2) the analogue to digital converter, (3) the digital signal processing part the analysis and determination part, wherein the time delay is variable and is reduced when the abnormality is detected in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689